Citation Nr: 9911626	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-43 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran in this case had active military service from 
December 1944 to July 1946.  He died in June 1996, and the 
appellant is his widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an August 1996 rating action.  The appellant submitted a 
notice of disagreement with that decision later in the month, 
and a statement of the case was issued in September 1996.  A 
substantive appeal (VA Form 9, Appeal to Board of Veterans' 
Appeals), was received later that month, and a hearing at 
which the appellant testified was conducted at the RO in May 
1997.  A supplemental statement of the case was issued in May 
1997 and, in due course, the appeal was forwarded to the 
Board in Washington, DC.   

REMAND

In this case, the record shows that, on the VA Form 9 
submitted in September 1996, the appellant indicated she 
desired to appear at a hearing conducted by a Member of the 
Board at the local VA office.  The following month, the RO 
advised the appellant that there would likely be a delay of 
several months before she could expect to receive a specific 
estimate of the time when a Travel Board hearing date would 
be available.  In view of that, she was given the option of 
withdrawing her request for a hearing, having a hearing 
conducted by RO personnel in lieu of, or in addition to, the 
hearing by a Board Member, or simply confirming her request 
for a hearing before a Member of the Board.

In December 1996, the appellant advised the RO that she 
desired to have a hearing at the regional office, before 
regional office personnel.  That hearing was conducted in May 
1997.  Significantly, however, the appellant did not 
specifically withdraw her request for a hearing before a 
Board Member.  Therefore, after the appeal was forwarded to 
the Board in Washington, the Board wrote to the appellant in 
April 1999, with a copy of the letter to her representative, 
and asked her to clarify whether or not she still desired to 
appear at a hearing before a Board Member.  Later that month, 
the appellant responded, indicating she wanted a hearing 
before a Member of the Board at the regional office.  Under 
these circumstances, this case is remanded for the following:

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the appellant until she is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




